Filed 11/9/22 P. v. Price CA4/3




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G061372

           v.                                                            (Super. Ct. No. 17WF2059)

 KENNETH WAYNE PRICE,                                                    OPINION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Michael J. Cassidy, Judge. Affirmed.
                   Sheila O’Connor, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.
                                             *               *               *
              Defendant Kenneth Wayne Price appeals from a postjudgment order
denying his petition for resentencing under Penal Code section 1170.95 (now Pen. Code,
          1
§ 1172.6). Appointed counsel filed a brief pursuant to People v. Wende (1979) 25
Cal.3d 436 (Wende), setting forth the facts of the case and requesting that we review the
entire record. Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), appointed
counsel identified an issue to assist us in conducting our independent review. Defendant
was granted 30 days to file written argument on his own behalf, but he has not done so.
              We have examined the entire record but have not found an arguable
appellate issue. Accordingly, we affirm the postjudgment order.


                                         FACTS
              Defendant was charged by information with attempted murder, shooting at
an occupied motor vehicle, possession of firearm by a felon, possession of ammunition
by a prohibited person, as well as certain firearm-related enhancements. Defendant was
convicted by a jury only of attempted murder and was acquitted on the other counts; the
enhancements were found to be not true. Defendant was sentenced to nine years in
prison, along with two additional one-year terms arising from certain prior convictions.
On appeal, these term enhancements were struck down as a result of subsequent
enactments by the Legislature, but the conviction was affirmed. (People v. Price (Oct. 7,
2020, G057277) [nonpub. opn.].)
              Defendant filed a petition for resentencing under section 1172.6, which
requires resentencing of defendants convicted of murder, manslaughter, or attempted
murder if the defendant could not today be convicted of that crime as a result of the
Legislature’s changes to Penal Code sections 188 and 189, dealing principally with the


              1
                Effective June 30, 2022, Penal Code section 1170.95 was renumbered
section 1172.6, with no change in text. (Stats. 2022, ch. 58, § 10.)

                                             2
natural and probable consequences doctrine. The trial court appointed counsel and held a
hearing on the matter.
              The trial court concluded defendant was not eligible for relief under section
1172.6. It noted the jury had not been instructed on the natural and probable
consequences doctrine, and that on appeal this court (in affirming the original conviction)
concluded the jury found the defendant aided and abetted the attempted murder with an
intent to kill. Defendant timely appealed.


                                      DISCUSSION
              We have examined the record in accordance with our obligations under
Wende, supra, 25 Cal.3d 436 and Anders, supra, 386 U.S. 738, and we find no arguable
issues on appeal. Defendant himself has not filed a supplemental brief raising any issues
for our review. (People v. Kelly (2006) 40 Cal.4th 106, 110, 120, 124.) The issue
suggested by appointed counsel has no merit.


                                     DISPOSITION
              The postjudgment order is affirmed.




                                                 SANCHEZ, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MOORE, J.



                                             3